DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “washing device” in claims 1 & 4, thus such means plus function interpretation is present in claims 1-5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 4, there is a recitation that the first window portion is the second washing target, however it is unclear if the first window portion recited in claim 4 corresponds to the window portion of the second washing target stated in claim 2, or if applicant is attempting to differentiate a different second washing target than that in claim 2. For examination purposes, the first window portion, in claim 4, will be understood to be the same as the window portion in claim 2.
The remaining claims are rejected for their dependence on a previously rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Giraud (US20190106086A1).
As to claim 1, Giraud discloses a cleaning system for a motor vehicle (abstract) comprising: a tank (Fig.1 ref 13) configured to store washing liquid; a washing device for cleaning first and second targets (see Fig.1 refs 3 & 4, also [0048-0049], e.g. sensor is second target and ref 12 is the first target) with washing liquid [0034 & 0031]; a control device (Fig.1 ref 6) configured to perform manual washing (Fig.1 ref 10, push button for manual cleaning) of the first target when a request is made by an occupant of the vehicle [0038 & 0048], determine if the second portion is dirty or not [0032 & 0042], and perform automatic washing by use a washing device to clean the second target [0048] when it is determined that the second target is dirty [0032, 0042, & 0045]; the control device is configured to not perform the automatic washing even if the second target is dirty in a case where the stored amount of liquid is less than a predetermined threshold amount [0050]. As the cleaning system of Giraud is for the explicit purpose of being provided on a vehicle, it is understood that a vehicle is present (further implied by Fig.1 ref 12 being a window of a vehicle and Fig.1 ref 9 being a passenger compartment of the vehicle, see also [0035-0036 & 0048-0049]). Alternatively, if a vehicle is not understood to be present, it would have been obvious to a skilled artisan to supply a vehicle on which the cleaning device is mounted, as such is the express explicit purpose of the device.
As to claim 2, Giraud teaches the vehicle of claim 1, further comprising a camera (Fig.1 ref 1, see also [0031]), which reads on an information acquisition device that receives electromagnetic waves passing through a window portion (Fig.1 ref 2) and acquire information about an object positioned in a vicinity of the vehicle based on said waves (it is well understood that this is how a camera works, see also [0031] stating capturing of images); the first washing target is a front window of the vehicle (Fig.1 ref 12, see [0048-0049]); and the second washing target is the window portion (Fig.1 ref 2, see [0031]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giraud (US20190106086A1) as applied to claim 2 above, and further in view of Seubert (US20190084526A1).
As to claim 3, Giraud teaches the vehicle of claim 2, wherein the control device determines if the second target is dirty [0032 & 0042]. Giraud does not explicitly disclose that such data is based on information about the object acquired by the senor. However, utilizing a sensors images to determine if the sensor is dirty is known in the art, as evidenced by Seubert.
Seubert discloses an art related vehicle (Fig.1) and its debris detection system (abstract) for performing a cleaning (Figs.2 & 4 refs 125/435). A computer (Fig.2 ref 110) utilizes the image obtained by a sensor [0038] in order to determine if the sensor is dirty [0007 & 0023-0024]. Seubert provides a known method of detecting if a camera is dirty.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify utilize the detection mechanism of Seubert (i.e. comparison captured image to a reference) in place of the detection means of Giraud in order to detect if a camera is dirty. It is in the purview of one of ordinary skill in the art to utilize one known way of detecting debris on a sensor in place of another, especially when the exact specifics regarding determination if a sensor is dirty is not specifically disclosed.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giraud (US20190106086A1) as applied to claim 2 above, and further in view of Shirakura (US20210197769A1).
As to claim 4, Giraud teaches the vehicle of claim 2, wherein the information acquisition device is a sensor that receives electromagnetic waves that pass through a window portion (see (Fig.1 refs 1 & 2, also [0031]), the window portion being the same as the second target; the control device performs automatic washing of the window portion [0048] when the first window portion is dirty [0032, 0042, & 0045] and does not perform automatic washing of the first sensor when the washer fluid is below a first predetermined threshold (see Fig.3 E7 to D4/Vs2, also [0050]) even if a determination that the sensor dirty has been made. Although Giraud does not disclose the presence of a second sensor, it is understood that the disclosure of Giraud is directed towards controlling a spraying operation of multiple targets dependent upon the amount of fluid with a reservoir [0051]. Therefore, there is a priority of cleaning based on the level of fluid. Giraud also discloses that should a level of fluid be below a certain amount where cleaning of a sensor is not possible (see Giraud [0050]) then no cleaning is performed (i.e. reading on when the fluid level is below a second level automatic washing is not performed). At current Giraud discloses the presence of a single sensor and multiple glazed surfaces (i.e. front/rear window of the vehicle), however it is well known that vehicles have multiple sensors and that such sensors will have different priorities of cleaning based on the operation of the vehicle, as evidenced by Shirakura.
Shirakura discloses an art related vehicle and cleaning system (abstract & Fig.1) having front sensors (Fig.1 refs 21/26/27) and rear sensors (Fig.1 refs 46/52/53), wherein it is disclosed that sensors have different priorities for of cleaning based on an operation of the vehicle (see Figs.2-3). Thus, Shirakura discloses at least a first and second sensor (see Fig.1 any two of the many sensors), which receive electromagnetic waves that pass through a window portion (this is how lidar sensors and cameras work). When forward movement is present, sensors at the front (i.e. lidar ref 26 & camera ref 27) are of higher priority than rear sensors (rear lidar ref 52 and rear cameras refs 46 & 53), and when reverse movement is desired the priority changes (see Fig.3). The priorities of the relevant sensors can be reordered as needed based on other factors of vehicle operation [0170]. The cleaning of the sensors is performed based on a determination if the sensor is dirty [0018, 0038, 0113-0114, & 0127]. If the level of fluid within a reservoir is insufficient, cleaning of the lower priority sensors is cancelled [0136]. By cleaning the highest priority sensors first, and considering remaining fluid level, the consumption of liquid can be reduced [0036]. Thus, Shirakura discloses the ability to selectively wash a second sensor (i.e. Fig.2 either of refs 26/27) and not wash a first sensor (i.e. Fig.2 either of refs 52/46/53) should the amount of fluid be insufficient for cleaning the first sensor [0136], when the vehicle is travelling in a forward direction. 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Giraud to include multiple sensors (i.e. front camera and lidar, as well as rear cameras and lidars) to incorporate a driving assistance system (Shirakura [0002]). Such a modification would include incorporation of the computer programming for automatic cleaning based on vehicle operation and fluid level. Further, as Shirakura discloses that if fluid level is low certain low priority sensors may be cancelled (Shirakura [0136]) and Giraud is directed to controlling fluid spray according to fluid level as well (Giraud [0050]), a skilled artisan would have found it obvious to include multiple level thresholds according to the number of sensors present on the vehicle, thus allowing for a level associated with each sensor in accordance with its priority. Thereby the controller would be able to differentiate between adequate levels of fluid for the sensors (e.g. a level for cleaning both front sensors, a level for cleaning front sensors and a rear sensor, etc.). Such a modification would allow for the control of sensors based on the remaining fluid level as desired and intended while providing reduced consumption of fluid (Shirakura [0036]) by virtue of prioritizing certain sensors. Further, no second automatic washing is performed when the stored amount is less than a second amount (see Giraud [0050], disclosing if fluid level is lower than a second amount for cleaning the targets then no cleaning is performed).
As to claim 5, the first sensor is a rear periphery senor (see Shirakura Figs.1-2 any of refs 52/46/53) and the second sensor is a front sensor (Shirakura Fis.1-2 any of refs 26/27). Both cameras and lidar sensor are known to receive electromagnetic waves through the lens/receiver portions aimed at their respective regions of view. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sykula (US20180370496A1) discloses an art related vehicle (Fig.1) and cleaning system which utilizes a fluid reservoir with two level sensors (abstract). If the level is above a first level sensor, i.e. a first threshold, then cleaning is performed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Baldovino (US20190077376A1) discloses an art related vehicle and cleaning system for sensors (abstract & Fig.1), wherein fluid to certain nozzles is disallowed when the fluid level is below a certain threshold (Fig.6 refs 615). It is understood that the priority level of the target which the disallowed nozzle is aimed at is less than the priority of the other target(s).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kline (US20190322245A1) discloses an art related vehicle cleaning system (abstract) and vehicle (Fig.4), wherein a controller prioritizes which sensors to clean based on the level of fluid being below a certain level (Fig.6A refs 1024/1026, see also [0057 & 0059]). Such a feature allows for cleaning of the most necessary sensors when fluid level is low in order to allow for function of said sensor.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Salter (US20190161035A1) discloses a reservoir for a vehicle (abstract) having 2 predetermined levels of fluid, if the fluid level falls below the first level fluid supply is stopped to an element (see Fig.7).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sakai (US20210031727A1) discloses an art related vehicle cleaning system (abstract) wherein spraying is adjusted depending on the fluid amount within a reservoir (see Fig.6).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kamiya (US20200207312A1) discloses an art related vehicle sensor cleaning system (abstract), wherein the control of cleaning to multiple devices is actuated in a manner such that only some cleaners are activated (Fig.5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        
/SPENCER E. BELL/Primary Examiner, Art Unit 1711